DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 10 2007 014 544 to Ribes-Navarro (see attached English language machine translation).
Ribes-Navarro discloses:
Regarding claim 1:
A camshaft assembly (figure 1 -2), comprising:  
a camshaft (2) extending along an axial direction (10), and at least one cam (3,4,5) non-rotatably arranged on the camshaft (2), 
7, 11, 12, 13, 14, 16, 17, 18) for at least one of an axial alignment and an axial fixing of the camshaft (¶0017), wherein the at least one cam (3,4,5) is part of the axial bearing (stop collars 25 and 26 form stops with axial bearing stops 17 and 18), and 
wherein the at least one cam of the axial bearing includes a first cam (5) and a second cam (3) non-rotatably arranged on the camshaft (2) spaced apart from one another (see figure 2 where 3 and 5 are spaced apart from each other), and the axial bearing further includes a first axial bearing element (¶0017 indicates that a first bearing 7 can align with stop element/cam 5 as a single acting stop element) and a second axial bearing element (¶0017 indicates that a second bearing 7 can align with stop element/cam 3 as a single acting stop element) arranged relative to one another on or at the camshaft (see figure 1 that shows 7 arranged on the camshaft) such that the first bearing element and the first cam limit a movement of the camshaft in the axial direction and the second bearing element and the second cam limit an axial movement of the camshaft against the axial direction (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).  

Regarding claim 7:
23 and 24 as shown in figures 1 and 2) of the first cam and the second cam (3 and 5) facing the first bearing element (bearing element facing 5 as indicated in ¶0017) and the second bearing element (bearing element facing 3 as indicated in ¶0017), respectively, and two end faces of the first bearing element and the second bearing element facing the first cam (5) and the second cam (3), restively, each form sliding surfaces of the axial bearing (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).  

Regarding claim 8:
The assembly according to Claim 2, wherein the first bearing element and the second bearing element (bearing elements near 3 and 5 as indicated in ¶0017) are structured for absorbing axial forces (inherent based on the disclosure in ¶0018 which indicates that “axial guidance” is ensured indicating the camshaft is restrained axially which indicates it absorbs axial forces to perform this function).  

Regarding claim 10:
An internal combustion engine, comprising:  
at least one cylinder block (¶0003, “cylinder head”) that comprises a combustion chamber (inherent since a chamber/cylinder is partially sealed by a “cylinder head”) ¶0003, “gas exchange valve”) for introducing fresh air into the combustion chamber or for discharging exhaust gas out of the combustion chamber (“gas exchange valve” disclosed in ¶’s 0002 and 0003 can perform either of these functions), 
a camshaft assembly (figure 1 and 2), the camshaft assembly including: 
a camshaft (2) extending along an axial direction (10) and at least one cam (3,4,5) non-rotatably arranged on the camshaft (2), 
an axial bearing (7, 11, 12, 13, 14, 16, 17, 18) for at least one of an axial alignment and an axial fixing (¶0018) of the camshaft (2), wherein the at least one cam (3,4,5) is part of the axial bearing (7, 11, 12, 13, 14, 16, 17, 18), 
wherein the axial bearing includes a first axial bearing element (17) and a second axial bearing element (18) that lie opposite one another (see figure 1 which shows 17 and 18 facing each other) along the axial direction (10), and wherein the at least one cam (3,4,5) is arranged axially between the first axial bearing element (17) and the second axial bearing element (18) (see figure 1 where cam 3 is between 17 and 18) such that the camshaft (2) with the at least one cam (3,4,5) can rotate relative to the first axial bearing element (17) and the second axial bearing element (18) (see ¶0018 where 17 and 18 support the cam  3,4,5 as it rotates)about a centre longitudinal axis (10) of the camshaft (2) running in the axial direction (10), 
wherein the first bearing element and the second bearing element (17 and 18) are arranged fixed in place relative to the at least one cylinder block (17 and 18 are part of the housing part 8 and the cylinder head, ¶0015), and 
3,4,5) of the axial bearing is drive-connected to the at least one valve (¶0003, the cam/camshaft disclosed is used to actuate gas exchange valve/at least one valve of the internal combustion engine) for adjusting the at least one valve , and 
wherein the at least one cam of the axial bearing includes a first cam (5) and a second cam (3) non-rotatably arranged on the camshaft (2) spaced apart from one another (see figure 2 where 3 and 5 are spaced apart from each other), and wherein the first cam and the first bearing element (¶0017 indicates that a first bearing 7 can align with stop element/cam 5 as a single acting stop element) are structured and arranged to limit a first axial movement of the camshaft (see figure 1 that shows 7 arranged on the camshaft) in the axial direction, and the second cam and the second bearing element (¶0017 indicates that a second bearing 7 can align with stop element/cam 3 as a single acting stop element) are structured and arranged to limit a second axial movement of the camshaft against the axial direction (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).  

Regarding claim 11:
¶0015 indicates that the camshaft is mounted on the cylinder head indicating that the system is mounted on a cylinder block since cylinder heads are mounted to cylinder blocks).

Regarding claim 16:
The internal combustion engine according to Claim 13, wherein two axial end faces (23 and 24 as shown in figures 1 and 2) of the first cam and the second cam (3 and 5) that face the first bearing element (bearing element facing 5 as indicated in ¶0017) and the second bearing element (bearing element facing 3 as indicated in ¶0017), respectively, and two end faces of the first bearing element and the second bearing element that face the first cam (5) and the second cam (3), respectively, form sliding surfaces of the axial bearing (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).  

Regarding claim 17:
The internal combustion engine according to Claim 10, wherein the first bearing element and the second bearing element (bearing elements near 3 and 5 as indicated in ¶0017) are structured for absorbing axial forces (inherent based on the disclosure in ¶0018 which indicates that “axial guidance” is ensured indicating the camshaft is restrained axially which indicates it absorbs axial forces to perform this function).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes-Navarro as applied to claim 1, 7 and 10 above.
Regarding claim 5:
Ribes-Navarro discloses:
	An assembly in ¶0017 “Alternatively, it is conceivable to design the stop element 5 as a stop element 5 acting on one side, a second cam of the cams 3 forming a further stop element acting on one side, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”.
Ribes-Navarro fails to explicitly disclose:
The camshaft assembly according to Claim 4, wherein the first bearing element and the second bearing element are arranged between the first cam and the second cam along the axial direction.  
between the two cams) of the cams (first and second cams) or exterior (outside of the two cams). However, it would have been obvious to one of ordinary skill in the art to arrange the first and second bearing element/stop elements in either manner since these are the only arrangements that prevent axial movement of the camshaft as the embodiment shown in figures 1 and 2 and further discussed previously in ¶0017. Any other arrangement of the first and second bearing element/stop elements (for example the first and second bearing element/stop elements being to the left of both cams or to the right) would only hold the camshaft in position in one axial direction and not the other. Further, if it was argued that the disclosure does not allow for both embodiments described in claims 5 and 6 but only one then the other would be obvious to try. For example, if it was argued that the disclosure in ¶0017 is only advancing the embodiment of claim 5 and not claim 6 then the claim 6 embodiment would have been obvious to try since arranging the two cams axially within the first and second bearing element/stop elements would have been the only other arrangement which would have yielded holding the camshaft in its axial position (since other arrangements as discussed before would allow the camshaft to move in one direction) and the aspect of using one camshaft with the first and second bearing element/stop elements is already disclosed in the reference. Also, the argument that the disclosure of the reference is only disclosing the claim 6 embodiment then the claim 5 embodiment would have been obvious to try for the reasons previously discussed.

Regarding claims 14:
All limitations of claim 14 are taught by the 35 USC 103 rejections of claims 5 above by Ribes-Navarro.

Regarding claim 20:
Ribes-Navarro discloses:
	An assembly in ¶0017 “Alternatively, it is conceivable to design the stop element 5 as a stop element 5 acting on one side, a second cam of the cams 3 forming a further stop element acting on one side, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”.
Ribes-Navarro fails to explicitly disclose:
The internal combustion engine according to Claim 10, wherein the camshaft includes a further cam arranged between the first cam and the second cam of the axial bearing, and wherein the first axial bearing element and the second axial bearing element are spaced axially away from the further cam.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first cam, second cam, “further” cam, first axial bearing elements and second axial bearing element could be arranged in the manner described by the claim in Ribes-Navarro. Ribes-Navarro makes it clear in ¶0014 that the stop element/first cam 5 and a cam/second cam can be used to axially secure the camshaft. Further, figure 3 shows several cam elements 3 arranged on the camshaft but fails to show the complete length of the camshaft. It would have been obvious to one of ordinary skill in the art that the camshaft would include 
Regarding claim 21:
All limitations of claim 21 are taught by the 35 USC 103 rejections of claims 20 above by Ribes-Navarro.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes-Navarro as applied to claim 7 above, and further in view of US patent application publication number 2004/0247216 to Ichikawa et al. (Ichikawa).
Regarding claim 22:
Ribes-Navarro fails to disclose:
The camshaft assembly according to Claim 7, wherein at least one of the sliding surfaces is provided with a wear-reducing protective coating. 
Ichikawa teaches:
	A rolling contact surface of a bearing that has a phosphate coating with excellent lubricant retaining property (¶0012).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribes-Navarro to include a phosphate coating on the that reduces wear, Ichikawa, ¶0012).

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 claim rejections:
The applicant has provided several arguments as to why this rejection is improper however the office is not persuaded. The applicant indicates that there is no suggestion that the stop elements (5 and 6) in the embodiment disclosed in ¶0017 of Ribes-Navarro are spaced apart and for this reason does not read on the claim. However, the office disagrees. ¶0017 indicates that instead of cam/stop element 5 alone performing the function of axially securing the camshaft elements 5 and 3 perform this function. Further, in figure 2, cams/elements 5 and 3 are clearly shown spaced apart on the camshaft and further the ¶0017 indicates that they both are required to axially secure the camshaft. There is nothing in the disclosure indicating that in the second embodiment of ¶ 0017 both cams are axially next to each other and ¶0017 indicates that it is a modification of the embodiment shown in figures 1 -2 where cams 5 and 3 are spaced apart. For this reason, ¶0017 modifies the embodiment shown in figures 1-2 and would read on the structure found in claims 1 and 10 (cams spaced apart). For this reason the rejection is maintained.

Regarding the 35 USC 103 claim 5 rejection:


Regarding the drawing objections:
The applicant’s amendments to the claims have addressed these objections and for this reason they are withdrawn.

Regarding the claim objections:
The applicant’s amendments to the claims have addressed these objections and for this reason they are withdrawn.

Regarding the 35 USC 112(b) claim rejections:
	The applicant’s amendments to the claims have addressed these rejections and for this reason they are withdrawn.

Regarding the 35 USC 112(d) claim rejections:
	The applicant’s amendments to the claims have addressed these rejections and for this reason they are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746